              Case 2:13-cr-00185-TLN Document 94 Filed 07/17/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   CASE NO. 2:13-CR-00185-TLN
12                                  Plaintiff,   STIPULATION AND ORDER
                                                 TO SET BRIEFING SCHEDULE
13                           v.
14   RAFAEL MADRIZ, JR.,
15                                  Defendant.
16

17                        STIPULATION TO SET BRIEFING SCHEDULE

18         On July 10, 2020, the defendant filed an Emergency Motion for Order Reducing

19 Sentence Under the Compassionate Release Statute. (Doc. 91.) By this stipulation, the

20 parties jointly request that the Court set the following briefing schedule:

21         1. The United States’s response shall be filed by July 24.

22         2. The defendant’s reply shall be filed by July 31.

23         IT IS SO STIPULATED.

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATED REQUEST FOR BRIEFING SCHEDULE    1
              Case 2:13-cr-00185-TLN Document 94 Filed 07/17/20 Page 2 of 2


1    Dated: July 16, 2020                              MCGREGOR W. SCOTT
                                                       United States Attorney
2

3                                                      /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
4                                                      Assistant United States Attorney
5

6    Dated: July 16, 2020                              /s/ LISA RASMUSSEN
                                                       LISA RASMUSSEN
7                                                      Counsel for Defendant
                                                       Rafael Madriz, Jr.
8

9

10
                                                 ORDER
11
           Based on the request of the parties, the Court adopts the following briefing
12
     schedule. The United States shall file its response to the defendant’s motion by July 24,
13
     2020. The defendant shall file any reply by July 31, 2020.
14
           IT IS SO ORDERED this 17th day of July, 2020.
15

16

17

18                                                          Troy L. Nunley
19                                                          United States District Judge

20

21

22

23

24

25

26

27

28

      STIPULATED REQUEST FOR BRIEFING SCHEDULE     2
